Case 2:18-cr-14011-RLR Document 73 Entered on FLSD Docket 11/26/2018 Page 1 of 7



                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA

                     CASE NO. 18-14011-CR-ROSENBERG/MAYNARD


  UNITED STATES OF AMERICA,

        Plaintiff,

  vs.

  CHARLTON EDWARD LACHASE,

        Defendant.
  _________________________________/

                       MOTION FOR DOWNWARD VARIANCE

        The defendant Charlton LaChase, through counsel, requests that the Court

  impose a downward variance from the Sentencing Guideline range upon the

  following grounds:

        1.     Mr. LaChase is set for sentencing on Thursday, November 29, 2018.

  His present projected Sentencing Guideline range is 18 – 24 months.

        2.     The defense contends that Mr. LaChase’s physical and psychological

  disabilities warrant a downward variance.

                                 Physical Disabilities

        As noted in Paragraph 80 of the Presentence Report (PSI), Mr. LaChase has

  been profoundly deaf since birth. He is fluent in American Sign Language (ASL).

  He is literate, but has a limited vocabulary.
Case 2:18-cr-14011-RLR Document 73 Entered on FLSD Docket 11/26/2018 Page 2 of 7



         Communication with prison personnel and other inmates is extremely

  difficult. While in custody on this case, Mr. LaChase has encountered no prison

  personnel or other inmates who could communicate in ASL. His only means of

  communicating has been to write notes to those patient enough and kind enough to

  respond. More often than not, he is just mocked or ignored. Consequently, his

  incarceration, even though in general population, is more akin to solitary

  confinement.      It has been recognized that the Bureau of Prisons has extremely

  limited resources available for deaf inmates. See Heyer v. United States Bureau of

  Prisons, 849 F.3d 202 (4th Cir. 2017) (BOP showed deliberate indifference to deaf

  prisoner’s need for ASL interpreter, exposing prisoner to substantial risk of serious

  harm).

         Mr. LaChase also suffers from Usher’s Syndrome, a condition characterized

  by partial or total (in Mr. LaChase’s case) hearing loss and vision loss that worsens

  over time. The loss of vision is caused by the eye disease retinitis pigmentosa.

  Vision loss occurs as the light sensing cells of the retina gradually deteriorate.

  Initially, night vision is lost, followed by blind spots that enlarge and merge to

  produce tunnel vision.      Cataracts are also common, along with deterioration of

  balance and orientation in space. Some sufferers experience total blindness, while

  some     retain   partial   central   vision.       See   generally,   https://ghr.nlm.nih.gov/

  condition/usher-syndrome.




                                                  2
Case 2:18-cr-14011-RLR Document 73 Entered on FLSD Docket 11/26/2018 Page 3 of 7



        As stated, Mr. LaChase is very isolated while in custody. Along with his

  partial blindness, it also makes him a target of insensitive or malicious inmates and

  corrections officers. For example, when Mr. LaChase recently requested to have the

  closed caption feature enabled on the jail dorm TV, he was threatened with physical

  beating by other inmates. One inmate decided that it would be entertaining to hit

  Mr. LaChase in the back of the head whenever he passed behind him. The inmate

  apparently knew that Mr. LaChase could not see or hear him approaching. Such

  malicious antics are common among inmates and Mr. LaChase is very vulnerable.

        Susceptibility to abuse in prison by corrections officers and other inmates is a

  valid factor to consider in determining whether the Sentencing Guideline range is

  appropriate. Koon v. United States, 518 U.S. 81, 112 (1996) (court could consider

  potential abuse due to prisoners’ status as former police officers); see also United

  States v. Rodriguez, 213 F.Supp. 1298 (M.D.Ala. 2002) (defendant’s susceptibility to

  sexual assault warranted downward departure).

                              Psychological Disability

        Mr. LaChase also has significant mental challenges. Since his arrest, Mr.

  LaChase has been evaluated by Dr. Shana Williams, Psy.D. Dr. Williams is fluent

  in ASL. After a thorough evaluation, she concluded that Mr. LaChase suffers from

  Bipolar I Disorder, with psychotic symptoms. He “presented with mood congruent

  delusions with themes of grandiosity, invulnerability and a sense of paranoia.” He

  has an “underdeveloped personality,” lacking coping and interpersonal skills.

  However, he does not appear to be a high risk for acting out and does not present as




                                            3
Case 2:18-cr-14011-RLR Document 73 Entered on FLSD Docket 11/26/2018 Page 4 of 7



  a danger to himself or others. He seems to have used the instant threats as a means

  of gaining the attention of his sister and others around him. Finally, Dr. Williams

  opined that Mr. LaChase should receive a psychiatric evaluation to determine

  whether psychotropic drugs should be prescribed. And, he would likely benefit from

  mental health counseling.

        Fortunately, Dr. Williams is fluent in ASL, is willing to accept Mr. LaChase

  as a patient, and accepts his Medicaid insurance.       Upon release, Mr. LaChase

  desires to begin treatment and therapy with Dr. Williams.

        The defense acknowledges that Mr. LaChase’s offense was serious.               Mr.

  LaChase definitely understands that as well. However, the defense also contends

  that the present Sentencing Guideline range is excessive under the circumstances.

        Mr. LaChase has a documented mental illness that greatly contributed to his

  commission of the offense. As noted by Dr. Williams, he lacks normal interpersonal

  skills, suffers from “deaf paranoia,” and can be delusional and/or psychotic. He

  made the threats in this case as a way of getting attention. There is absolutely no

  evidence that he attempted, or ever intended, to carry them out. Moreover, the

  grandiose claims of belonging to Isis and wanting to be the first deaf mass killer,

  although very serious, had no basis in fact. His acts in this case are clearly the

  result of his frustration with his mental and physical disabilities. Not unlike a

  child, he does not understand how to live within his very significant limitations.




                                            4
Case 2:18-cr-14011-RLR Document 73 Entered on FLSD Docket 11/26/2018 Page 5 of 7



        Further, his combined mental and worsening physical disabilities make him

  extremely vulnerable while in custody and the inherent isolation caused by his

  illness makes his prison time much more severe than usual. For these reasons the

  defendant respectfully suggests that the Court impose a downward variance from

  the Sentencing Guideline range.

                                          Respectfully submitted,


                                          MICHAEL CARUSO
                                          FEDERAL PUBLIC DEFENDER


                                    By:   s/Fletcher Peacock
                                          Fletcher Peacock
                                          Assistant Federal Public Defender
                                          Florida Bar No. 441996
                                          109 North Second Street
                                          Fort Pierce, Florida 34950
                                          Tel: 772-489-2123
                                          Fax: 772-489-3997
                                          E-Mail: Fletcher_Peacock@fd.org




                                            5
Case 2:18-cr-14011-RLR Document 73 Entered on FLSD Docket 11/26/2018 Page 6 of 7



                             CERTIFICATE OF SERVICE

        I HEREBY certify that on November 26, 2018, I electronically filed the

  foregoing document with the Clerk of the Court using CM/ECF. I also certify that

  the foregoing document is being served this day on all counsel of record or pro se

  parties identified on the attached Service List in the manner specified, either via

  transmission of Notices of Electronic Filing generated by CM/ECF or in some other

  authorized manner for those counsel or parties who are not authorized to receive

  electronically Notices of Electronic Filing.



                                           By: s/Fletcher Peacock, AFPD
                                                Fletcher Peacock




                                             6
Case 2:18-cr-14011-RLR Document 73 Entered on FLSD Docket 11/26/2018 Page 7 of 7



                                 SERVICE LIST

            UNITED STATES v. CHARLTON EDWARD LA-CHASE
                Case No. 18-14011-CR-ROSENBERG/MAYNARD
           United States District Court, Southern District of Florida



  Fletcher Peacock
  Fletcher_Peacock@fd.org
  Assistant Federal Public Defender
  109 North Second Street
  Fort Pierce, FL 34950
  Tel: 772-489-2123
  Fax: 772-489-3997
  Attorney for La-Chase
  Notices of Electronic Filing


  Diana Margarita Acosta
  diana.acosta@usdoj.gov
  Assistant United States Attorney
  United States Attorney’s Office
  101 South U.S. Hwy 1, Suite 3100
  Fort Pierce, Florida 34950
  Tel: 772-293-0981
  Fax: 772-466-1020
  Notice of Electronic Filing


  Rolando Garcia
  Rolando.Garcia@usdoj.gov
  Assistant United States Attorney
  500 South Australian Avenue, Suite 400
  West Palm Beach, Florida 33401
  Tel: 561-659-4772
  Fax: 561-820-8777
  Notice of Electronic Filing




                                           7
